Citation Nr: 1723695	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  98-10 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a dental condition for compensation and treatment purposes.

(The issue of whether a debt in the amount of $3,236.00 based on an overpayment of compensation benefits for the period from June 1998 to December 2005 was validly created is the subject of a separate Board of Veterans' Appeals decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1980 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for a dental condition.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at March 2009 hearing held at the Winston-Salem RO.  A copy of the hearing transcript is of record.  

The Board then remanded the matter in April 2009 for additional development.  In that remand, the Board noted that the Veteran had testified before another VLJ in October 2003.  However, because the issue of service connection for a dental condition was not on appeal at the time of that hearing, and any relevant testimony received was not in connection with the assigned proceeding at the time.  Therefore, the VLJ who took the October 2003 testimony is not required to join in this decision.


FINDINGS OF FACT

1.  A current qualifying dental condition has not been established as etiologically related to service.

2.  The Veteran does not meet the requirements for service connection for the purpose of receiving outpatient dental treatment.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for compensation purposes for a dental condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016).

2.  The criteria for establishing service connection for treatment purposes for a dental condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Compensation

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Under current VA regulations, compensation is only available for certain types of dental and oral conditions.  See 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

In this case, the Veteran does not have one of the above-listed conditions.  A March 1997 VA examination diagnosed generalized plaque and calculus, along with periapical pathology around tooth 21 and a partial denture.  An additional examination in June 2000 noted missing teeth with no bone loss.  Private records from June 2010 noted crowns, bridges, missing teeth, and gum disease.  A January 2016 VA examination diagnosed periodontal disease, missing teeth, and various forms of dental work.  There was no bone loss of the mandible, maxilla, or hard palate.  There was no evidence of non-union, malunion, or previous fracture.

None of the above-listed conditions qualify for service connection under VA regulations.  Therefore, element (1) of service connection, a current disability, has not been met, and service connection is not warranted.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992) (in the absence of proof of a present disability, there can be no valid claim).

Notably, these findings are also consistent with the Veteran's available service treatment records, which document periodontal disease in February 1995 and September 1995, and November 1996 during his retirement examination.

The Veteran has asserted that he sustained dental trauma during service in 1981, when another soldier's helmet struck him in the mouth or jaw during a parachute jump.  The Board acknowledges the Veteran's report, and has also recognized that service dental records prior to 1994 are not associated with the claims file.  However, as noted by the January 2016 VA examiner, the records which are available describe ongoing periodontal disease and routine dental care.  Moreover, there is no mention of the above incident in the Veteran's other service treatment records.  These records contain numerous entries regarding various conditions spanning the Veteran's entire period of service, and specific records from February 1995 include a history of prior injuries.  This history notes a 1981 ankle injury from airborne training.  However, there is no reference to any injury sustained from being hit in the mouth or jaw with a helmet during airborne training in 1981, strongly suggesting that the incident did not take place.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  For these reasons, element (2) of service connection, an in-service incurrence, has not been met.

As the evidence is against a finding that elements (1) and (2) of service connection have been established, service connection for a dental condition for compensation purposes is not warranted.

II.  Service Connection for Treatment

While treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision).

Service connection for purposes of outpatient dental treatment may be granted for a dental condition of any tooth and/or and periodontal tissue shown by the evidence to have been incurred in or aggravated by service, so long as the veteran falls under one of a number of specific classifications: 

Class I: Those having a service-connected compensable dental disability or condition; 

Class II: Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, with at least 90 days of service during the Persian Gulf War or 180 days of other active service, and who applied for treatment within 180 days after release from active duty, or prior to September 30, 1981 with at least 180 days of service and who applied for treatment within a year of release from active duty; 

Class II(a): Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma; 

Class II(b): Homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C. § 2062;

Class II(c): Those who were prisoners of war, as determined by the concerned military service department; 

Class III: Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability; 

Class IV: Those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual unemployability; and 

Class V: Those participating in a rehabilitation program under 38 U.S.C. chapter 31, and dental services as are professionally determined necessary for any of the reasons enumerated in § 17.47(g).

See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Based on the evidence of record, service connection for purposes of outpatient dental treatment is not warranted because the Veteran's condition cannot be categorized under any of the specific classes listed in 38 C.F.R. § 17.161.  

As discussed above, he does not have a dental condition or disability that may be service-connected to either a compensable or noncompensable level.  As such, he is not able to be categorized under either Class I or Class II.  The Veteran also cannot be classified under Class II(a) since, in addition to not having a service-connected noncompensable condition, the evidence does not indicate that his dental condition is due to combat wounds or service trauma.  

Finally, the evidence does not indicate that the Veteran is eligible for any other class.  Specifically, there is no indication that he was a prisoner of war (POW) or eligible under 38 U.S.C. § 2062, precluding entitlement to Class II(b) and Class II(c) treatment.  There is also no indication in the record that he has a dental condition that impairs or aggravates a service-connected condition, and his overall service-connected disability rating is not 100 percent.  Moreover, he is not a Chapter 31 vocational rehabilitation trainee, nor is he receiving or due to receive VA care and treatment under Chapter 17.

III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a January 2003 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  As noted earlier, a portion of the Veteran's service dental records are not available for review.  The Board is mindful that, in such cases, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the nature etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Service connection for a dental condition for VA compensation or treatment purposes is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


